Douglas, J.,
concurring. I concur with the majority (subject to my concurrence in Columbus S. Power Co. v. Pub. Util. Comm. [1993], 67 Ohio St.3d at 549-551, 620 N.E.2d at 846-847) in the holdings found in Part I of the opinion. I concur, reluctantly, with the holding in Part II of the opinion and do so in order to obtain a majority for a decision of this court. I agree with, and have generally supported, the commission’s broad discretion in ratemaking matters. I have reservations in this case on this issue, however, because I think R.C. 4909.-15(A)(1) does not permit the commission (nor do I think it makes any accounting sense) to set “cash working capital” at a negative figure. It is difficult for me to understand how the terms “cash” and “allowance” can equate to a negative number. The proper action, I believe, was for the commission to set the cash working capital allowance at zero.
*523I am not as ready to accept and assume, as has the majority, that “ * * * the commission staffs omission of the traditional line item for ‘cash working capital’ in its staff report * * * [is] one of form and its methodology in computing the working capital allowance * * * .” I have always found the commission, its staff and its legal representation to be exceptional in their work. In every previous case that I can recall, such a line item (by necessity, of course) was included. If such an entry had been included, it would have shown, because of the accepted lead-lag study, a “negative cash working capital” figure. It is more likely, I think, that the line item was “overlooked” because the staff recognized that in Consumers’ Counsel v. Pub. Util. Comm. (1987), 32 Ohio St.3d 263, at 266-267, 513 N.E.2d 243, at 247, this court stated: “We agree with the PUCO’s conclusion that R.C. 4909.15(A)(1) does not contemplate a ‘negative’ working capital allowance in a rate base determination. The plain and clear language of the statute requires an ‘allowance’ for working capital requirements. We can only interpret that language to mean a positive allowance, or in appropriate circumstance such as found by the PUCO in Cincinnati Bell’s case, an allowance of zero working capital.” (Emphasis added.)
As it does with the retroactive ratemaking issue, the majority strives to talk its way around the working capital issue, but I find it difficult to subscribe, without comment, to these positions of the majority. Accordingly, I continue to adhere to the position I have taken in Columbus S. Power Co. v. Pub. Util. Comm., supra, on the question of retroactive ratemaking and the position set forth above on the issue of working capital. In doing so, however, I concur in the judgment of the majority.